UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1870



ASAMNEW G. TZADA,

                                                           Petitioner,

          versus


U.S. IMMIGRATION    &   NATURALIZATION   SERVICE;
JOHN ASHCROFT,

                                                          Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-328-115)


Submitted:   February 27, 2003               Decided:   April 24, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Asamnew G. Tzada, Appellant Pro Se.     Emily Anne Radford, Papu
Sandhu, Gregory Darrell Mack, Earle Bronson Wilson, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Asamnew G. Tzada, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the     Board    of   Immigration   Appeals

(“Board”) affirming without opinion the immigration judge’s order

finding Tzada removable and denying his application for asylum and

withholding    of   removal.       The       Board    and   immigration   judge’s

determination that Tzada is not eligible for asylum must be upheld

unless that determination is “manifestly contrary to law.” 8 U.S.C.

§ 1252(b)(4)(C) (2000). We have reviewed the administrative record

and find no error in the Board and immigration judge’s conclusion

that Tzada failed to establish a well-founded fear of persecution.

See 8 U.S.C. § 1101(a)(42)(A) (2000). Accordingly, we deny Tzada’s

petition for review. We grant the Government’s fifth motion for an

extension of time to file their brief.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                PETITION DENIED




                                         2